DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16-Mar-2022 has been entered.
Claim Objections
Claim 18 is objected to because it ends with two periods.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-7, 10 and 14-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1, the phrases “at least one actuator or wheel brake” (see lines 4-5), “the at least one actuator or wheel brake” (see line 8), “a respective actuator or wheel brake” (see lines 11-12), “two or more wheel brakes” (see line 13), “the two or more wheel brakes” (see lines 14-15), “a corresponding wheel brake or actuator” (see lines 18-19), “at least one respective actuator or wheel brake” (see line 20), “the respective actuator or wheel brake” (see line 21), “at least one actuator or wheel brake” (see line 32), “the respective wheel brake or actuator” (see lines 36-37) are indefinite because it is unclear whether these multiple recitations are the same wheel brakes/actuators, different wheel brakes/actuators or subsets of one another.  
Regarding claim 1, the phrases “at least normally open 2/2-way inlet valves” (see lines 5-6) and  “a respective inlet valve” (see line 12) are indefinite because it is unclear whether these multiple recitations are the same inlet valves, different inlet valves or subsets of one another.  
	Regarding claim 2, the phrases “various actuators or wheel brakes,” “at least two wheel brakes,” “the at least two wheel brakes,” “one of the at least two wheel brakes,” and “at least one other wheel brake,” are indefinite because it is unclear whether these multiple recitations are the same wheel brakes/actuators, different wheel brakes/actuators or subsets of one another.  
	Regarding claim 5, the phrase “a respective inlet valve” is indefinite because it is unclear whether this is the same as the previously recited inlet valves.  
Regarding claim 6, the phrase “a given inlet valve” is indefinite because it is unclear whether this is the same as the previously recited inlet valves.  
	Regarding claim 7, the phrase “the wheel brake associated with a respective inlet valve” is indefinite because it is unclear whether this is the same as the previously recited wheel brakes/actuators, different from the previously recited wheel brakes/actuators or a subset thereof.  
	Regarding claim 10, the phrase “a respective wheel brake” is indefinite because it is unclear whether this is the same as the previously wheel brakes, different from the previously recited wheel brakes or a subset thereof.  
Regarding claim 14, the phrase “a given inlet valve” is indefinite because it is unclear whether this is the same as the previously recited inlet valves.  
Regarding claim 14, the phrase “a pressure-relieved valve seat” is indefinite because it is unclear whether this is the same or distinct from the previously recited “only one valve seat.” 
Regarding claim 16, the phrase “a particular wheel brake” is indefinite because it is unclear whether this is the same as the previously wheel brakes, different from the previously recited wheel brakes or a subset thereof.  
Regarding claim 18, the phrases “at least one actuator or wheel brake” (see lines 4-5), “the at least one actuator or wheel brake” (see line 8), “two or more wheel brakes” (see line 12), “the two or more wheel brakes” (see lines 13-14), “a corresponding wheel brake or actuator” (see lines 16-17), “the actuators or wheel brakes” (see line 19), “at least one actuator or wheel brake” (see line 31), “the respective wheel brake or actuator” (see lines 35-36) are indefinite because it is unclear whether these multiple recitations are the same wheel brakes/actuators, different wheel brakes/actuators or subsets of one another.  
Regarding claim 18, the phrase “normally open inlet valves” (see line 6), “a respective inlet valve” (see line 15), “a respective inlet valve” (see line 17), “a respective inlet valve” (see line 36) are indefinite because it is unclear whether these multiple recitations are the same inlet valves, different inlet valves or subsets of one another.  
Regarding claim 23, the phrase “valves of the valve device” is indefinite because it is unclear whether the “valves” are the same as or different from the previously recited inlet valves.  
Regarding claim 23, the phrase “releasing . . . pressure contained at least one of the actuators or wheel brakes” is indefinite because it is an incomplete phrase (e.g. appears that a second “at” is missing before “at least one”).  
Regarding claim 23, the phrase “at least one of the actuators or wheel brakes” is indefinite because it is unclear whether this is the same as the previously recited wheel brakes/actuators, different from the previously recited wheel brakes/actuators or a subset thereof.  
Regarding claim 24, the phrase “various wheel brakes” is indefinite because it is unclear whether this is the same as the previously recited wheel brakes/actuators, different from the previously recited wheel brakes/actuators or a subset thereof.  
Regarding claim 24, the phrase “a wheel brake” is indefinite because it is unclear whether this is the same as the previously recited wheel brakes/actuators, different from the previously recited wheel brakes/actuators or a subset thereof.  
Regarding claim 24, the phrase “a particular wheel brake” is indefinite because it is unclear whether this is the same as the previously recited wheel brakes/actuators, different from the previously recited wheel brakes/actuators or a subset thereof.  
Response to Arguments
The amendments to the claims and Applicant’s arguments overcome the prior rejections. 
Allowable Subject Matter
Claims 1, 2, 5-7, 10, 14-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                            

May 12, 2022